TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00153-CV


Gracelyn Faith Drake, Appellant

v.


Austin Surgical Hospital; Frosty D. R. Moore, M.D.; and Everett Brew Houston, M.D.,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. D-1-GN-07-002706, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Gracelyn Faith Drake has filed a motion to dismiss her appeal.  See Tex. R.
App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.  See id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   May 28, 2008